139 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Demetrio Salgado MALFAVOR, Defendant-Appellant.
No. 97-30279.D.C. No. CR-92-00203-2-TSZ.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 20, 1998.

Appeal from the United States District Court for the Western District of Washington Thomas S. Zilly, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Demetrio Salgado Malfavor appeals pro se the district court's denial of his 18 U.S.C. § 3582 motion to reduce his sentence.  We have jurisdiction pursuant to 18 U.S.C. § 3742(a), and we affirm.


3
Malfavor contends that the district court abused its discretion by denying his motion because retroactive application of Amendment 484 of the guidelines would reduce his sentence.  This contention lacks merit because application of the amendment would not affect Malfavor's sentence.  See 18 U.S.C. § 3582(c)(2)(1994);  Townsend, 98 F.3d at 512.1


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, Malfavor's request for oral argument is denied.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Malfavor's requests for appointment of counsel are denied.  See Townsend, 98 F.3d at 512